[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             MAR 23, 2009
                               No. 08-11658
                                                          THOMAS K. KAHN
                                                               CLERK

                D. C. Docket No. 05-00920 CV-VEH-TMP

ANTHONY D. RETIC,

                                                     Petitioner-Appellant,

     versus

UNITED STATES OF AMERICA,
THE ATTORNEY GENERAL OF THE STATE OF ALABAMA,
THE WARDEN KENNETH L. JONES,

                                                     Respondents-Appellees.



                Appeal from the United States District Court
                   for the Northern District of Alabama


                             (March 23, 2009)


Before EDMONDSON, Chief Judge, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:
      Petitioner-Appellant Anthony D. Retic (“Retic”), appeals the denial of his

federal habeas petition brought under 28 U.S.C. § 2254. Retic, in fact, filed two

amended habeas petitions attacking separate convictions from the Birmingham,

Alabama, and Bessemer, Alabama, Divisions of the Jefferson County Circuit

Court. Pursuant to Rule 2(e) of the Rules Governing Section 2254 cases, the

district court construed the petitions to be part of the same habeas application on

the basis that the Birmingham and Bessemer Divisions were part of the same

circuit court. Although the district court determined that the judgments were part

of the same habeas application, it found that each judgment had its own separate

statute of limitations.

      The district court granted a certificate of appealability (“COA”) on three

issues:

      (1) Inasmuch as Rule 2(e) of the Rules Governing Section 2254 cases

allows multiple “judgments” from the same court to be joined in a single habeas

application, are two habeas petitions challenging convictions respectively in the

Jefferson County Circuit Court (Birmingham Division) and the Jefferson County

Circuit Court (Bessemer Division), deemed to be a single habeas petition attacking

multiple judgments of the same court for purposes of Rule 2(e), or are they

separate petitions attacking judgments from two different courts?

                                          2
      (2) If the answer to the previous issue is that they are two separate petitions

challenging convictions in two separate courts, which of the two petitions filed by

petitioner should this court have accepted as the “amended petition” mandated by

the court of appeals’[s] prior mandate when both sets of the convictions are

interrelated by the alleged breach of a single plea agreement?

      (3) If the answer to Issue Number 1 is that the two petitions filed by

petitioner are a single petition challenging multiple judgments in the same state

court (Jefferson County Circuit Court), does the § 2244(d)(1)(A) one-year

limitation run for all judgments from the date the last state judgment became final,

or does each state “judgment” have its own one-year limitation, even though they

are all joined in a single application?

      “When reviewing the district court’s denial of a habeas petition, we review

questions of law and mixed questions of law and fact de novo, and findings of fact

for clear error.” Nyland v. Moore, 216 F.3d 1264, 1266 (11th Cir. 2000).

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that the district court committed no

reversible error. Accordingly, we affirm the district court’s judgment denying

habeas relief.

      AFFIRMED.

                                          3